DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 10, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yudo et al. (US 2015/0258442) in view of Suzuki et al. (US 2007/0010325).
As to Claim 10, Yudo et al. discloses An apparatus for generating mark information in a virtual 5Application No.: 17/333,648Attorney Docket No.: 043381.00296 environment, comprising: 
processing circuitry configured to control display of a target-perspective picture showing the virtual environment including a virtual character from a perspective (fig.1,6-para.0031, 0051), 
a sight bead (fig.6- point of aim 612) and a mark control interface being displayed in the target-perspective picture (fig.6- controls ammunition selection panel 616; virtual joystick 620; viewing mode button 622, consumables panel 624, view controller 626); 
receive a first-perspective switching operation (fig.6-7- para.0055-0056-viewing mode may be changed via viewing mode button 622, to magnified view that allows a player to more precisely aim a weapon at an opposing vehicle; fig.6- a third-person view, fig.7- the point of view may be first-person view simulating aiming a weapon); 
change an observation direction of the target-perspective picture and an aiming position of the sight bead according to the first-perspective switching operation (fig.7- para.0055-0056-the area around the reticle 606 (opposing character/vehicle), is magnified and the point of aim 612 may be provided in the center of the reticle, and a miniature model 702 of vehicle 602 (player’s character) may be displayed to show the player the orientation of vehicle 602); 
receive a mark operation triggered on the mark control interface (fig.7,11A-B- para.0077-in a magnified view (first-perspective) a selection of high explosive shell 1106 via ammunition selection panel 616 is made); 
in response to receiving the mark operation, display a plurality of options of candidate mark types (fig.7,11A-B- para.0077-amunnition selection panel 616 displays a plurality of options including an armor piercing composite rigid shell 1104, a high explosive shell 1106, armor piercing 1108); 
receive a selected mark type according to a user selection from the options (fig.11A-para.0077-a selection of high explosive shell 1106 via ammunition selection panel 616 is made); and 
generate, according to the selected mark type, mark information on a virtual object to which the aiming position points (fig.11A-B- para.0074-0077- in response to selecting a high explosive shell 1106, a damage indicator 1110 may be shown in a magnified view on the opposing vehicle 604).
Yudo et al. does not expressly discloses where a plurality of options of candidate mark types (armor piercing composite rigid shell 1104, a high explosive shell 1106, armor piercing 1108) are already displayed on the ammunition selection panel 616).  Yudo et al. does not expressly disclose in response to receiving the mark operation, display a plurality of options of candidate mark types.
Suzuki et al. discloses where when a forward motion arrow F is highlighted, preceding branch direction arrows Pa and Pb that are selectable by the player are displayed (fig.6- para.0084). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yudo et al. with the teachings of Suzuki et al., such that the ammunition selections (of Yudo -1104,1106,1108) would be displayed after the ammunition selection panel is highlighted/selected, as disclosed by Suzkuki et al, the motivation being to enable the player to freely select the desired ammunition in response to freely selecting the ammunition selection panel, so as to match player’s intention.   

As to Claim 1 is a method claim drawn to the apparatus of Claim 10 and is rejected for the same reasons as set forth above.

As to Claim 16 has limitations similar to those of Claims 1 and are met by the references as set forth above.

Claim(s) 7-9, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yudo et al. (US 2015/0258442) in view of Suzuki et al. (US 2007/0010325), further in view of Ge et al. (US 2019/0076739).	As to Claim 15, Yudo et al. in view of Suzuki et al., disclose wherein the processing circuitry is further configured to: receive a second-perspective switching operation (Yudo-fig.6-7, 10A-B- para.0055-0056, 0061-view mode may be changed via view mode button 622); aim the sight bead at existing mark information according to the second-perspective switching operation (Yudo-fig.10A- first person and third person view are used the point of aim 612 displayed; fig.10B- two different magnified views are used and the point of aim 612 is displayed); 
Yudo et al. in view of Suzuki et al. do not expressly disclose, but Ge et al. discloses: 
superimpose and display a cancel control interface on the target-perspective picture in response to a determination that the sight bead is aimed at the existing mark information (para.0036- cancel control on the graphical user interface is displayed to useless marks when enemy has been killed or the position has changed); receive a cancel operation triggered on the cancel control interface (para.0036- when triggering operation on cancel control is detected, the graphical positioning mark is cancelled); and cancel displaying of the existing mark information according to the cancel operation (para.0036- when triggering operation on cancel control is detected, the graphical positioning mark is cancelled).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Yudo et al. in view of Suzuki et al., the implementing a cancel control on the graphical user interface as disclosed by Ge et al., the motivation being to allow  the player to cancel useless and/or wrong marks (the damage indicator of Yudo). 

As to Claim 7 is a method claim drawn to the apparatus of Claim 15 and is rejected for the reasons as set forth above.

As to Claim 8, Yudo et al. in view of Suzuki et al., as modified by Ge et al., disclose wherein the method further comprises: adjusting the aiming position aimed at by the sight bead according to the second-perspective switching operation (Yudo-figs.6-7,10-para.0054-0055-point of aim 612; Ge- para.0029, 0033-0034- position of the crosshair is controlled by the player via the viewing angle joystick and is used for aiming the virtual target in the game scene); and calculating a first distance between the adjusted aiming position and a marked position corresponding to the existing mark information (Ge-para.0029-The enemy orientation mark is, for example, a segment with the position of the virtual character A as an end point, and passing through the crosshair and/or the enemy D, and a length of the segment is the sight distance of the virtual character A; para.0034); and the superimposing and displaying the cancel control interface comprises: superimposing and displaying the cancel control interface on the target-perspective picture [in response] to a determination that the first distance is less than a first distance threshold (Ge- para.0025- the direction indicator may be set in the position with a distance from the position indicator being less than a preset threshold; para.0036-cancel control may be provided for cancelling graphical positioning mark) and the sight bead is aimed at the existing mark information (Ge-para.0029, 0033, 0036). 
Yudo et al. in view of Suzuki et al., as modified by Ge et al. do not expressly disclose, where the cancel control interface is displayed in response to a determination that the first distance is less than a first distance threshold. However, Get et al. discloses the direction indicator may be set in the position with a distance from the position indicator being less than a preset threshold (para.0025).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify device disclosed by Yudo et al. in view of Suzuki et al., as modified by Ge et al.,  by providing the cancel control (as disclosed by Ge) in response to direction indicator (which may be displayed in position with a distance from the position indicator being less than a preset threshold), since doing so would not have modified the operation of the device, thus yielding predictable results. The motivation being to enable a user to cancel useless and/or wrong marks (i.e. unintended or wrong target) (para.0036-Ge). 

 As to Claim 9, Yudo et al. in view of Suzuki et al., as modified by Ge et al., disclose wherein, in response to a determination that the virtual character has a teammate, the existing mark information comprises mark information marked by the virtual character or mark information marked by the teammate (Ge-para.0034, 0036).
Allowable Subject Matter
Claim 2-6, 11-14, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2 is allowable over the prior art of record since the cited references taken alone or in combination do not teach or suggest “wherein the mark control interface is a joystick control interface, and the mark operation comprises a slide operation acting on the joystick control interface; the displaying the plurality of options includes superimposing and displaying a roulette option list on the target-perspective picture in response to a determination that the joystick 3Application No.: 17/333,648Attorney Docket No.: 043381.00296 control interface receives the slide operation, the roulette option list comprising a central region and at least two candidate mark types arranged along a roulette edge; and the method further comprises cancelling generation of the mark information in response to a determination that an end position of the slide operation is in the central region, along with the other limitations in the claim.
Claim 4 is allowable over the prior art of record since the cited references taken alone or in combination do not teach or suggest “wherein the mark control interface is a joystick control interface, and the mark operation comprises a slide operation acting on the joystick control interface; the displaying the plurality of options includes superimposing and displaying a roulette option list on the target-perspective picture in response to a determination that the joystick 3Application No.: 17/333,648Attorney Docket No.: 043381.00296 control interface receives the slide operation, the roulette option list comprising a central region and at least two candidate mark types arranged along a roulette edge; and the method further comprises cancelling generation of the mark information in response to a determination that an end position of the slide operation is in the central region, along with the other limitations in the claim.
Claim 11 is allowable over the prior art of record since the cited references taken alone or in combination do not teach or suggest “target-perspective picture in response to a determination that the joystick control interface receives the slide operation, 6Application No.: 17/333,648Attorney Docket No.: 043381.00296 the roulette option list comprising at least two candidate mark types arranged along a roulette edge; determine the selected mark type from the at least two candidate mark types according to an end position of the slide operation; and generate the mark information corresponding to the selected mark type on the virtual object to which the aiming position points, along with the other limitations in the claim. 
Claim 13 is allowable over the prior art of record since the cited references taken alone or in combination do not teach or suggest “the processing circuitry is further configured to superimpose and display a roulette option list on the target-perspective picture in response to a determination that the joystick control interface receives the slide operation, the roulette option list comprising a central region and at least two candidate mark types arranged along a roulette edge; and cancel generation of the mark information in response to a determination that an end 7Application No.: 17/333,648Attorney Docket No.: 043381.00296 position of the slide operation is in the central region, along with the other limitations in the claim.
Claim 17 is allowable over the prior art of record since the cited references taken alone or in combination do not teach or suggest “the mark operation comprises a slide operation acting on the joystick control interface; the displaying the options includes superimposing and displaying a roulette option list on the 9Application No.: 17/333,648Attorney Docket No.: 043381.00296 target-perspective picture in response to a determination that the joystick control interface receives the slide operation, the roulette option list comprising at least two candidate mark types arranged along a roulette edge; the receiving the selected mark type includes determining the selected  mark type from the at least two candidate mark types according to an end position of the slide operation; and generating the mark information corresponding to the selected mark type on the virtual object to which the aiming position points, along with the other limitations in the claim.
Claim 19 is allowable over the prior art of record since the cited references taken alone or in combination do not teach or suggest “wherein the mark control interface is a joystick control interface, and the mark operation comprises a slide operation acting on the joystick control interface; and the instructions further cause the processor to perform: superimposing and displaying a roulette option list on the target-perspective picture in response to a determination that the joystick control interface receives the slide operation, 10Application No.: 17/333,648Attorney Docket No.: 043381.00296 the roulette option list comprising a central region and at least two candidate mark types arranged along a roulette edge; and cancelling generation of the mark information in response to a determination that an end position of the slide operation is in the central region, along with the other limitations in the claim.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, 16 have been considered but are moot because new grounds of rejection are applied as necessitated by amendment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. see PTO-892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISMERY MERCEDES/               Primary Examiner, Art Unit 2627